Citation Nr: 0908928	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-36 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona.
 

THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD) and an 
anxiety disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1976 to September 
1980. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for post 
traumatic stress disorder/mental disorder.  

A travel board hearing was scheduled for August 22, 2006 
however the Veteran failed to show. 

In October 2007 the Board remanded the claim to the RO for 
further development.   A VA examination was scheduled for 
September 11, 2008 however, the Veteran failed to show.  


FINDING OF FACT

 The Veteran does not have a diagnosis of PTSD based on the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV) criteria, 
or any other psychiatric disorder that is of service origin. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
or anxiety disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2002. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

The Veteran asserts that service connection is warranted for 
PTSD and anxiety disorder.  

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f).

VA treatment records contain no diagnosis or treatment of 
PTSD.  Private medical reports diagnosed panic disorder with 
agoraphobia, anxiety disorder and dysthymic disorder, but not 
PTSD.  A VA examination was conducted in June 2003.   The VA 
examiner reviewed the entire claims file and diagnosed 
general anxiety disorder, panic disorder with agoraphobia, 
and PTSD-like symptoms, but not PTSD.  The Veteran was 
scheduled for another VA examination on September 11, 2008 
however he failed to appear.  Any clarification that could 
have been obtained was due to the Veteran's failure to 
appear.  38 C.F.R. § 3.655.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  

Given that there is no diagnoses of PTSD, verification of the 
in service stressors is not necessary.  

However, for clarification purposes it is noted that the 
Veteran's claimed stressor was that "I was blown off the 
flight deck into the 'safety net' by the exhaust from a 
jet."   In the October 2007 Board decision the stressor was 
misidentified as "the sailor [the Veteran] was blown off the 
ship by the exhaust from a jet engine." The RO attempted 
unsuccessfully to verify that the Veteran was blown off the 
ship.  

Should the Veteran be diagnosed with PTSD in the future, 
verification of his stressors will need to be evaluated again 
and accurately identified as the "[Veteran] was blown off 
the flight deck into the 'safety net' by the exhaust from a 
jet."  

Concerning the Veteran's diagnosed conditions; general 
anxiety disorder, panic disorder with agoraphobia and 
dysthymic disorder, the service treatment records show no 
treatment for or complaints of any related issues in service.  
It is not until 1990, ten years after service, that these 
conditions are first shown to have manifested.  Such a gap in 
time weighs heavily against the Veteran's claim.  See Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

In fact, the record contains no evidence of a nexus between 
the Veteran's diagnosed conditions of general anxiety 
disorder, panic disorder with agoraphobia and dysthymic 
disorder and any event in service.  In his March 2003 letter 
Dr. R.D. opined that the Veteran's symptoms started while he 
was in service; however, no rationale was provided and there 
is no evidence to support this statement. The record is 
silent until 1990.  In addition the VA examiner reviewed 
these reports in June 2003 and concluded that there was no 
objective link between the Veteran's current condition and 
his active duty service.   The examiner also noted that the 
Veteran did not report stressor events from active duty 
service which would connect any experiences during active 
duty to his current conditions.  The examiner also found that 
the Veteran's symptomatology did not clearly emerge until 
1989.  The weight of the medical evidence shows that the 
Veteran's current conditions are not related to his service.  
As noted above, further evidence could have been obtained at 
the scheduled September 11, 2006 VA examination but the 
Veteran failed to report.  38 C.F.R. § 3.655.  See Connolly 
supra.  

While the Veteran argues that his current conditions are 
related to his service, as a layperson he is not competent to 
render an opinion as to the cause of his condition as he does 
not have the requisite medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).       

Absent a diagnosis of PTSD and absent any competent evidence 
linking the Veteran's diagnosed conditions to service, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for a 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD) and an anxiety disorder is not warranted.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).







ORDER

Entitlement to service connection for a psychiatric disorder, 
to include post traumatic stress disorder (PTSD) and an 
anxiety disorder is denied.   






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


